Citation Nr: 9922016	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cystitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
thyroidectomy.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from October 1957 to 
August 1959.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claims of 
entitlement to service connection for hypertension and for an 
acquired psychiatric disorder, and also determined that the 
requisite new and material evidence had not been submitted to 
reopen previously denied claims of entitlement to service 
connection for residuals of a thyroidectomy and for cystitis.  
The Board upheld the RO's decision in August 1997.  
Thereafter, a timely appeal of that Board decision was filed 
with the United States Court of Appeals for Veterans Claims 
(the Court).

In December 1998, the appellant and the appellee, the 
Secretary of Veterans Affairs, filed with the Court a "Joint 
Motion to Vacate the Board Decision, in Part, to Remand the 
Case, and to Stay Further Proceedings."  In that motion, the 
parties asked that the decision of the Board with respect to 
the issues of entitlement to service connection for an 
acquired psychiatric disorder, and whether new and material 
evidence had been submitted to reopen previously denied 
claims of service connection for residuals of a thyroidectomy 
and for cystitis be vacated, and that those matters be 
remanded to the Board for additional development and 
readjudication as will be described in greater detail below.  
The appellant further moved that the issue of entitlement to 
service connection for hypertension be withdrawn.  

By Order issued in the appellant's case before the Court, 
under the authority of 38 U.S.C.A. § 7252(a) (West 1991), the 
Court granted the Joint Motion and vacated and remanded the 
Board's decision with respect to the three issues cited on 
the first page of this decision.  The appeal as to the issue 
of entitlement to service connection for hypertension was 
dismissed.  A copy of the Joint Motion and the Court's Order 
granting that motion is included in the claims folder.

The Board notes that in her case before the Board, the 
appellant was represented by the service organization, 
Disabled American Veterans, but that she was subsequently 
represented before the Court by Counsel.  Representation 
before the Court and the VA is governed by different statutes 
and regulations.  By Attorney Fee Agreement dated January 2, 
1999, the appellant's Counsel before the Court was given 
authorization to represent the appellant before VA.  
Following the return of the appeal to the Board, the 
appellant's attorney submitted additional argument in May 
1999.


REMAND

The Joint Motion for Remand granted by the Court set forth in 
detail the requirements for the development and the 
readjudication of the appellant's claim.  In general, it was 
noted that following the issuance of the Board's decision, 
the Federal Circuit Court of Appeals' ("Federal Circuit") 
in the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
invalidated the standard upon which the Board had relied in 
deciding the new and material issues in the instant case.  
The standard relied upon by the Board, had been previously 
set forth in the case of Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) and had established a test to be used in 
the determination of whether any newly submitted evidence was 
material.  The now invalidated Colvin test was that in order 
for such evidence to be deemed material there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  The Federal Circuit invalidated this 
standard on the grounds that it could impose a higher burden 
on a veteran than imposed by 38 C.F.R. § 3.156.  

The parties also agreed in the Joint Motion that the claim 
for service connection for an acquired psychiatric disorder 
could not be adjudicated prior to the resolution of the issue 
of whether new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a thyroidectomy.  The expressed 
basis for that agreement was that since a March 1996 VA 
psychiatric examination had noted an organic component to the 
appellant's psychiatric disorder and had related it to the 
appellant's thyroid disability, the disposition of that issue 
could significantly impact the psychiatric disorder claim.

Further, it was noted that the appellant should be free to 
submit additional evidence and argument regarding her claim, 
and that the Board in any subsequent decision should set 
forth adequate reasons and bases for its findings and 
conclusions on all material issues of fact and law.  Finally, 
it was pointed out that the holding in Hodge does not affect 
the presumption of credibility of the evidence in a 
determination of whether new and material evidence has been 
submitted to reopen a prior final disallowance.  

As noted above, following the return of the appeal, the 
appellant's attorney submitted additional written argument to 
the Board.  It was averred therein that since the RO had not 
considered the veteran's claim under Hodge, (and if a finding 
is made that new and material evidence has been submitted, 
had not examined the well-groundedness issue under Elkins v. 
West, 12 Vet. App. 209, 219 (1998)) they should be given an 
opportunity to do so.  In support of that argument, the 
appellant's attorney unequivocally asserted that the 
appellant will submit evidence and argument to the RO to 
support her claims.  In this connection, the appellant's 
attorney stated that the results of a sonogram of the kidney 
would be submitted to the RO for consideration as it related 
to the cystitis claim.  Although the appellant was not 
specific as to what evidence would be submitted with respect 
to the thyroid disability claim, given his unequivocal 
representation that evidence pertinent to all of the 
appellant's claims would be submitted, the Board believes 
that the appellant should be given an opportunity to produce 
that evidence as well.   

Therefore, in accordance with the Order of the Court in the 
appellant's case, the Board is deferring adjudication of the 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The appellant should be informed 
through her attorney that she is free to 
submit additional evidence and argument 
related to the issues on appeal, 
including the report of a sonogram of the 
kidney taken at St. Paul Hospital in 
Dallas, Texas, referred to by the 
appellant's attorney in May 1999.  After 
all necessary authorizations have been 
obtained from the appellant, the RO 
should assist in obtaining any pertinent 
evidence identified by the appellant or 
her attorney including the foregoing 
sonogram report.  Any evidence or 
argument received should be associated 
with the claims file.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in its entirety.  After 
undertaking any development deemed 
appropriate in addition to that requested 
above, the RO should re-adjudicate the 
issues currently on appeal in accordance 
with the directives set forth in the 
December 1998 Joint Motion for Remand 
referenced above.  With regard to 
petitions to reopen the previously and 
finally disallowed claims of entitlement 
to service connection for residuals of a 
thyroidectomy, and cystitis, the RO must 
conduct a three-part analysis as to each 
such issue, first, whether evidence 
submitted is "new and material" under 
38 C.F.R. § 3.156(a) as delineated in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); second, if it finds the evidence 
is "new and material" immediately upon 
reopening it must determine whether the 
claim is well grounded, based upon all of 
the evidence, presuming its credibility; 
and third, if the claim is well grounded 
to proceed to the 

merits, but only after ensuring that the 
duty to assist under 38 U.S.C.A. 
§ 5107(b) had been fulfilled.  Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 
17, 1999) (en banc);  see also Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case to the appellant and her attorney.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  No action is 
required of the appellant until she is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


